OPTION AGREEMENT This Option Agreement (this “Agreement”) is dated December 23, 2007, and is entered into in Beijing, China between Orient Come Holdings Limited, a company incorporated under the laws of the British Virgin Islands, located at Room 810, Block C2, Oriental Plaza, No. 1 Chang An Street, Beijing, China 100738 (“Party A”), and Beijing K's Media Advertising Ltd. Co., a limited liability company organized under the laws of the PRC (“Party B”), with a registered address at Room 211, No. 31, Yan Xi Street, Yan Xi Economic Zone, Huai Rou District, Beijing, China, and shareholders holding 100% outstanding shares of Party B (the “Shareholders” or "Party C"). Party A and Party B, and Shareholders are referred to collectively in this Agreement as the “Parties.” RECITALS 1. Party A is a company incorporated under the laws of the British Virgin Islands, which has the expertise in the business of media and media placements; 2. Party B is a company incorporated in Beijing, China, and is an emerging outdoor media company, which will place advertisements that contain premium bands in KTV nightclubs (the “Business”); 3.
